Exhibit 10.190

 

AMENDMENT NO. 15 TO CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 15 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
made as of this 4th day of December, 2018, by and among TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation, TWINLAB CONSOLIDATION CORPORATION, a
Delaware corporation, TWINLAB HOLDINGS, INC., a Michigan corporation, ISI BRANDS
INC., a Michigan corporation, TWINLAB CORPORATION, a Delaware corporation,
NUTRASCIENCE LABS, INC., a Delaware corporation (formerly known as TCC CM Subco
I, Inc.), NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation (formerly
known as TCC CM Subco II, Inc.), ORGANIC HOLDINGS LLC, a Delaware limited
liability company, RESERVE LIFE ORGANICS, LLC, a Delaware limited liability
company, RESVITALE, LLC, a Delaware limited liability company, RE-BODY, LLC, a
Delaware limited liability company, INNOVITAMIN ORGANICS, LLC, a Delaware
limited liability company, ORGANICS MANAGEMENT LLC, a Delaware limited liability
company, COCOAWELL, LLC, a Delaware limited liability company, FEMBODY, LLC, a
Delaware limited liability company, RESERVE LIFE NUTRITION, L.L.C., a Delaware
limited liability company, INNOVITA SPECIALTY DISTRIBUTION, LLC, a Delaware
limited liability company, and JOIE ESSANCE, LLC, a Delaware limited liability
company (each of the foregoing Persons being referred to herein individually as
a “Borrower”, and collectively as “Borrowers”), and MIDCAP FUNDING X TRUST, a
Delaware statutory trust, as successor-by-assignment from MidCap Financial Trust
(as Agent for Lenders, “Agent”, and individually, as a Lender), and the other
financial institutions or other entities from time to time parties to the Credit
Agreement referenced below, each as a Lender.

 

RECITALS

 

A.     Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement and Limited Consent dated as of April 7, 2015, by that
certain Amendment No. 3 to Credit and Security Agreement and Limited Consent
dated as of April 30, 2015, by that certain Amendment No. 4 to Credit and
Security Agreement and Limited Waiver dated as of June 30, 2015, by that certain
Amendment No. 5 to Credit and Security Agreement and Limited Consent dated as of
June 30, 2015, by that certain Amendment No. 6 to Credit and Security Agreement,
Limited Consent and Limited Waiver dated as of September 9, 2015, by that
certain Amendment No. 7 and Joinder Agreement to Credit and Security Agreement
dated as of October 5, 2015, by that certain Amendment No. 8 to Credit and
Security Agreement dated as of January 28, 2016, by that certain Amendment No. 9
to Credit and Security Agreement dated as of April 5, 2016, by that certain
Amendment No. 10 to Credit and Security Agreement dated as of August 11, 2016,
but effective as of July 29, 2016, by that certain Amendment No. 11 to Credit
and Security Agreement dated as of September 1, 2016, by that certain Amendment
No. 12 to Credit and Security Agreement and Limited Consent dated as of December
2, 2017, by that certain Amendment No. 13 to Credit and Security Agreement and
Limited Consent dated as of August 30, 2017, by that certain Amendment No. 14 to
Credit and Security Agreement and Limited Waiver dated as of March 22, 2018 and
as it may be further amended, modified and restated from time to time, the
“Credit Agreement”), Agent and Lenders agreed to make available to Borrowers a
secured revolving credit facility in a principal amount of up to $17,000,000
from time to time (as amended, modified, supplemented, extended and restated
from time to time, collectively, the “Loans”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings set forth in the
Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.     Recitals. This Amendment shall constitute a Financing Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.     Amendment to Credit Agreement.     

 

(a)     Section 1.1 – New Defined Terms. Section 1.1 of the Credit Agreement is
hereby amended to add the defined terms “Macatawa Bank,” “Macatawa Bank Debt,”
and “Subordination Agreement (Macatawa Bank)” in their respective alphabetical
order:

 

“Macatawa Bank” means Macatawa Bank, a Michigan banking corporation.

 

“Macatawa Bank Debt” means the “Subordinated Loans” (as that term is defined in
the Subordination Agreement (Macatawa Bank).

 

“Subordination Agreement (Macatawa Bank)” means the Subordination Agreement
dated as of December 3, 2018 among Agent, Macatawa Bank and Borrowers, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

Section 1.1 – Definition of Permitted Debt. The defined term “Permitted Debt” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt with respect to equipment,
Debt listed on Schedule 5.1, and such other Debt (other than the Essex Lease)
not to exceed $3,000,000 at any time (whether in the form of a loan or a Capital
Lease) used solely to acquire equipment used in the Ordinary Course of Business
and secured only by such equipment; (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 and any Refinancing Debt with respect
thereto; (e) Debt in the form of insurance premiums financed through the
applicable insurance company; (f) trade accounts payable arising and paid on a
timely basis and in the Ordinary Course of Business; (g) Subordinated Debt (for
the avoidance of doubt, including the Golisano Holdings Debt, Great Harbor Debt,
Little Harbor Debt, JL US Debt and Macatawa Debt), (h) the Essex Lease; (i) the
Nutricap Seller Notes; (j) the JL Properties Reimbursement Agreement; and (k)
the DVA Note, to the extent issued in accordance with the terms of the DVA Put
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

5.     Confirmation of Representations and Warranties; Reaffirmation of Security
Interest. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are, after giving effect to this
Amendment and the transactions contemplated hereby, true and correct with
respect to such Borrower as of the date hereof to the same extent as though made
on and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, and (b) covenants to perform its
respective obligations under the Credit Agreement. Each Borrower confirms and
agrees that all security interests and Liens granted to Agent continue in full
force and effect, and all Collateral remains free and clear of any Liens, other
than those granted to Agent and Permitted Liens. Nothing herein is intended to
impair or limit the validity, priority or extent of Agent’s security interests
in and Liens on the Collateral.

 

6.     Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower, and is enforceable against each of the Borrowers in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

7.      Costs and Fees. Borrowers shall be responsible for the payment of all
reasonable costs and fees of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents. If Agent or any Lender
uses in-house counsel for any of these purposes, Borrowers further agree that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed. Borrowers hereby authorize Agent to
deduct all of such fees set forth in this Section 7 from the proceeds of one or
more Revolving Loans made under the Credit Agreement.

 

8.      Conditions to Effectiveness. This Amendment shall become effective as of
the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)     Borrowers shall have delivered to Agent this Amendment, duly executed by
an authorized officer of each Borrower;

 

(b)     all representations and warranties of Borrowers contained herein shall
be true and correct in all material respects as of the Effective Date (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof); and

 

(c)     Agent shall have received from Borrowers all of the fees owing pursuant
to this Amendment and Agent’s reasonable out-of-pocket legal fees and expenses.

 

 

--------------------------------------------------------------------------------

 

 

9.     Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

10.     No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent,
nor constitute a waiver of any provision of the Credit Agreement, the Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing. Nothing herein is intended or
shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or other Financing Documents or any of Agent’s rights
and remedies in respect of such Defaults or Events of Default. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

 

11.      Affirmation. Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by Borrowers.
Each Borrower covenants and agrees to comply with all of the terms, covenants
and conditions of the Credit Agreement (as amended and modified hereby) and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.

 

12.     Miscellaneous.

 

(a)     Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended and modified by this Amendment.
Except as specifically amended and waived above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Incorporation of Credit Agreement Provisions. The provisions contained
in Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

(c)     Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)     Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

--------------------------------------------------------------------------------

 

(Signature Page to Amendment No. 15 to Credit and Security Agreement)

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

 

AGENT: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust             By:   Apollo
Capital Management, L.P.,       its investment manager           By:   Apollo
Capital Management GP, LLC,       its general partner             By:   /s/
Maurice Amsellem (SEAL)   Name: Maurice Amsellem     Title: Authorized Signatory
 

 

 

 

LENDER: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust             By:   Apollo
Capital Management, L.P.,       its investment manager           By:   Apollo
Capital Management GP, LLC,       its general partner             By:   /s/
Maurice Amsellem (SEAL)   Name: Maurice Amsellem     Title: Authorized Signatory
 

 

 

--------------------------------------------------------------------------------

 

(Signature Page to Amendment No. 15 to Credit and Security Agreement)

 

BORROWERS:

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

TWINLAB CONSOLIDATION CORPORATION

TWINLAB HOLDINGS, INC.

TWINLAB CORPORATION 

ISI BRANDS, INC.

NUTRASCIENCE LABS, INC.

NUTRASCIENCE LABS IP CORPORATION

 

 

By: /s/ Anthony Zolezzi __________(Seal)

Name:  Anthony Zolezzi
Title:    Chief Executive Officer

 

 

ORGANIC HOLDINGS LLC

 

 

By: /s/ Anthony Zolezzi __________(Seal)

Name:  Anthony Zolezzi

Title:    Sole Manager

 

 

RESERVE LIFE ORGANICS, LLC

RESVITALE, LLC

RE-BODY, LLC

INNOVITAMIN ORGANICS, LLC

ORGANICS MANAGEMENT LLC

COCOAWELL, LLC

FEMBODY, LLC

RESERVE LIFE NUTRITION, L.L.C.

INNOVITA SPECIALTY DISTRIBUTION, LLC

JOIE ESSANCE, LLC

 

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Anthony Zolezzi __________(Seal)

Name:  Anthony Zolezzi
Title:    Sole Manager

 